Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 9/8/21 are acceptable to the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 sets forth a hanging assembly but it was not structurally connected to any structure of  the speaker assembly as currently set forth.   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 3, 4-10, 11-12, 13, 14, 15-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 1, 4-10, 11-12, 14, 11, 15-17, 11 and 18 respectively of U.S. Patent No. 11,212,603 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Specifically, other than minor wording difference to describe the same elements each of independent claims 1, 11 and 18 of the patent additionally set forth at least a lower cap which is not claimed in claims 1, 11 and 20 respectively of the present application.  Hence the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010.  “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to the species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).   The limitations of claims 2, 3, 4-10, 12, 13, 14, 15-17 and 19 are found in claims 2, 1, 4-10, 12, 14, 11, 15-17 and 11 of the patent.      
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,212,603 B2 in view of Wengreen (US 10,021,468 B2). 
The teaching of US Patent 11, 212, 603 B2 is discussed above and incorporated herein.  This reference does not teach as claimed that the lower cap is configured to be press-fit into a lower cap groove as set forth in claim 18.  Wengreen teaches that a lower cap (100) can be press fit as discussed in column 4, line 65 – column 5, line 5 along with column 6, lines 37-42 and figure 7 as a means to hold elements together.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a feature into that arrangement of US Patent 11,212,603 B2 to predictably provide a means for holding elements together.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wengreen (US 10,021,468 B2) in view of Johnson et al. (US 2021/0219047 A1).
Re claim 1:  Wengreen teaches a speaker assembly comprising:
an inner housing (4) forming a central chamber;
an outer shell (100, 104) including:
a primary enclosure (100) at least partially enclosing the inner housing; and
an upper section (104, top portion as depicted in figure 20) engaging the primary enclosure and including a plurality of ribs (154), at least a portion of the upper section being spaced from the primary enclosure to form a channel between the primary enclosure and the upper section (see spacing (155), figure 26 along with column 10, lines 8-12), the plurality of ribs dividing the channel (see figures 20, 26);
and a speaker (internal parts of speaker device 4) positioned in the central chamber of the inner housing and coupled with for generating soundwaves,
the outer shell being interchangeable with other outer shells having different
shapes than the outer shell of the speaker assembly note the outer shell can have any suitable shape (column 7, lines 53-57, with the top and bottom caps being removed by due to their press fit connections).  Wengreen however does not teach the use of an
input circuit for receiving audio signals from an audio source.  Johnson et al. teaches in a similar environment to include an input circuit (220) and wireless transceiver (not labelled) along with paragraphs [0025, 0061-0063] allowing signals to be provided to the speaker from a source (such as those discussed in paragraph [0025]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a input circuit as taught by Johnson et al. into the device of Wengreen to predictably provide an arrangement  that can play audio through the speaker that is provided by an audio source.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  -2
Re claim 2: as seen from figures 2 and 28 there is structure slots formed in the inner housing and outer housing (such as slot (152)) which when aligned then the outer shell would be aligned on the inner housing.
Re claim 4: note figure 28 of Wengreen teaching the use of ribs and rib grooves used for alignment 
Re claim 8: note the use of a lower cap is taught by the arrangement of figure 7C of Johnson et al. which a connected by grooves no labelled on the primary enclosure and provides a base for the speaker arrangement.  It would have been obvious to one of ordinary skill in the art to incorporate such as structure into Wengreen to predictably provide a base for the speaker arrangement.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claims 9-10: note in Wengreen the primary enclosure (100) and the upper section(104, top portion as depicted in figure 20) are cylindrical
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wengreen (US 10,021,468 B2) in view of Johnson et al. (US 2021/0219047 A1) as applied to claims 1-2, 4 and 8-10 above, and further in view of Kristjansson et al. (US 2021/0074314 A1).
The teaching of Wengreen (US 10,021,468 B2) in view of Johnson et al. (US 2021/0219047 A1) is discussed above and incorporated herein. This combination however does not teach to provide soundwaves downward as set forth in claim 3.  Kristjansson et al. teaches in a similar environment that to allow for sound waves to project downward, holes (1254) are provided in bottom wall (1252).  It would have been obvious to one of ordinary skill in the art to incorporate such a feature into the arrangement of Wengreen (US 10,021,468 B2) in view of Johnson et al. (US 2021/0219047 A1) as applied to predictably provide a way of projecting sound waves in a downward direction.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wengreen (US 10,021,468 B2) in view of Johnson et al. (US 2021/0219047 A1) as applied to claims 1-2, 4 and 8-10 above, and further in view of Hana (US 2021/0219036 A1).
The teaching of Wengreen (US 10,021,468 B2) in view of Johnson et al. (US 2021/0219047 A1 is discussed above and incorporated herein.  This combination does not teach frustoconical inner housing as set forth in claim 7. Hanna et al. teaches in a similar environment of speaker assemblies to include frustoconical shaped inner housings (figure 6D) which can be used with a variety of different shaped outer shells.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the inner housing as taught by Wengreen in the arrangement of Wengreen in view of Johnson et al. as applied to predictably provide an alternative shaped housing used for providing sounds.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.











							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        7/19/22